TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 19, 2019



                                     NO. 03-18-00786-CV


                             Anthony Randal Petersen, Appellant

                                                v.

                            Jaclyn Suzanne Nicolopoulos, Appellee




     APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the trial court on September 12, 2018. Having

reviewed the record, the Court holds that Anthony Randal Petersen has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. Appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.